—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 23, 2000, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention on appeal is unpreserved for appellate review as he did not move to withdraw his plea of guilty or vacate the judgment of conviction (see, People v Naglieri, 262 AD2d 426), and we decline to reach the issue in the exercise of our interest of justice jurisdiction. Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.